MEMORANDUM **
Marvin Antonio Darbelles-Castro, a native and citizen of Nicaragua, petitions for review of a Board of Immigration Appeals (“BIA”) decision that affirmed the ruling of an Immigration Judge (“IJ”) denying his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252.
Where, as here, the BIA adopts the decision of the IJ, we treat the IJ’s decision as if it were that of the BIA. See Don v. Gonzales, 476 F.3d 738, 741 (9th Cir.2007). We review the agency’s decision for substantial evidence, see Gu v. Gonzales, 454 F.3d 1014, 1018 (9th Cir.2006), and we deny the petition.
Because Darbelles-Castro did not establish that he was a member of a particular social group, substantial evidence supports the IJ’s finding. See Sanchez-Trujillo v. INS, 801 F.2d 1571, 1577 (9th Cir.1986).
Because Darbelles-Castro failed to satisfy the lower standard of proof for asylum, he necessarily failed to satisfy the more stringent standard for withholding of removal. See Mansour v. Ashcroft, 390 F.3d 667, 673 (9th Cir.2004).
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.